DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 12 and 25 recite “an expert assessment.”  However, an “expert” assessment does not accurately define the claims, as it is not known what qualifies as an “expert” assessment; an expert is a person with varying knowledge and the limitation provides no actual boundary to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 11-16, 21-34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0024500 (DeVerse) in view of US Patent 5,883,515 (Strack).

Regarding claims 1, 11 and 24, DeVerse discloses a system for monitoring drilling, the system comprising: 
a processor; a memory coupled to the processor (“database… processors” [0008]), wherein the memory comprises instructions executable by the processor for: 
during drilling, of a borehole by a drilling system, receiving a first survey from a measurement-while-drilling (MWD) tool (“a method of improving quality of directional surveys includes receiving from a first location raw survey data acquired by a survey tool configured to make a survey measurement from a wellbore” [0008], “The MWD tool 154 may include three accelerometers and three magnetometers positioned in three orthogonal axes for making survey measurements” [0022]), wherein the first survey comprises a first measurement of a gravity vector G and a second measurement of a magnetic field vector B (“G total (strength of the gravity field), B total (strength of the magnetic field).” [0029]) 
calculating a magnetic dip angle .phi. responsive to the second measurement of the magnetic field vector B (“Dip (direction of magnetic field with respect to horizontal plane)” [0029]; 

generating, responsive to tool codes for the MWD tool that define error values for the first measurement and the second measurement (“The QC tolerances are computed from the error coefficients specified in the tool code and scaled to the same sigma level used for collision avoidance planning… QC tolerances can be calculated similarly to how measured depth, inclination and azimuth errors are calculated from tool code. (See, Maus, Stefan, Croke, Ryan. 2014. Field acceptance criteria based on ISCWSA tool error models” [0029]);  
generating a plurality of residual values corresponding to the first measurement and the second measurement as a difference between a reference value and a measured value for each of first measurement of the gravity vector G and the second measurement of the magnetic field vector B (“These measurements are used as metrics for survey quality, because regardless of the orientation of the wellbore and bottom-hole assembly (BHA,) the measured B total, Dip, and G total should be equal to the values provided by the geomagnetic and gravity reference models. Therefore, any differences between the measured values and reference values (.DELTA. B total, .DELTA. Dip, and .DELTA. G total) can be attributed to some combination of measurement error and reference error. This concept is the basis for standard single-station MWD survey quality control tests” [0004] discloses difference between measured and reference values for each, “The third QC check may involve computing .DELTA. B total, .DELTA. Dip, and .DELTA. G total (deltas) for each previous survey. These deltas or residuals will vary from one survey to the next. By evaluating the variances, the standard deviation across an entire data set consisting of the previous surveys can be calculated” [0032]); 
computing, responsive to the residual values and the first covariant matrix, an error describing bounds for residual values for the first measurement of the gravity vector G and the second measurement of the magnetic field vector B (“The second validation check verifies that the survey QC measurements and systematic errors are within the QC tolerance limits computed at step 109. The survey measurement is validated against the tool code by evaluating differences between the measured values and reference values of B total, Dip, and G total, i.e., .DELTA. B total, .DELTA. Dip, and .DELTA. G total, using the appropriate QC tolerances.” [0031]); 
comparing the first survey with the error ellipsoid to determine if the first survey is acceptable (“If the .DELTA. B total, .DELTA. Dip, and .DELTA. G total fall outside the calculated QC tolerance limits, then the survey measurement has greater error than what was modeled by the tool code EOUs and the anti-collision assessment may be invalid. If .DELTA. B total, .DELTA. Dip, and .DELTA. G total fall outside the calculated QC tolerance limits, the submitted data will be considered as failing the second QC check” [0031]); and 
when the first survey is not acceptable based on the error (“The third QC check verifies that the data quality is adequate and free from gross errors due to environmental factors or instrument failure. The third QC check evaluates the current survey against the surveys taken at previous survey stations in order to identify trends that could alert the driller to gross errors indicative of external magnetic interference from offset well casing or a failing instrument”.[0032]), 
generating a first indication that the drilling should stop (“The QC checks of 110 to 116 can be fully automated and can occur almost as soon as the survey measurements are received on the rig. This allows an opportunity to give immediate feedback to the rig site personnel if there is a problem. Alerting the rig to potential problems in a timely manner creates an opportunity to reshoot the survey or elevate the concern to management before drilling begins again” [0035]). 
DeVerse does not explicitly disclose 
a first covariant matrix describing the relationship of a plurality of measured values to expected errors in the measured values,


However, a like reference Strack teaches
a first covariant matrix describing the relationship of a plurality of measured values to expected errors in the measured values (“The comparisons of the error ellipsoids for the A-type model formation and the four tool combinations are shown in FIG. 19” (Col 13, Ln 18));
an error ellipsoid (“FIG. 23 is a diagram showing the ellipsoids of confidence for percentage deviations of the earth model parameters R.sub.t, R.sub.xo, and D.sub.i for a third selected earth model using preselected combinations of the induction and lateral logging instruments” (Col 4, Ln 42), (“FIG. 25 is a diagram showing the ellipsoids of confidence for percentage deviations of the earth model parameters R.sub.t, R.sub.xo, and D.sub.i” (Col 4, Ln 54), “The combination of the DPIL and the SFL responses have the largest error as shown by the ellipsoid projections for the combination of the DPIL (induction response)+the SFL (shallow galvanic logging response) shown as curves 160, 162 and 164” (Col 13, Ln 20)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for monitoring drilling of DeVerse to use matrices to map tool errors and error ellipsoids as taught by Strack, to determine whether the error is acceptable for drilling.

Regarding claims 2, 12, and 26, the combination of DeVerse and Strack generally disclose the system above and DeVerse further discloses when the first indication is generated, generating a second indication that an expert assessment of a trajectory of the borehole is to be performed before drilling resumes, (“The QC checks of 110 to 116 can be fully automated and can occur almost as soon as the survey measurements are received on the rig. This allows an opportunity to give immediate feedback to the rig site personnel if there is a problem. Alerting the rig to potential problems in a timely manner creates an opportunity to reshoot the survey or elevate the concern to management before drilling begins again” [0035]).

Regarding claims 3, 13, and 27 the combination of DeVerse and Strack generally disclose the system above and DeVerse further discloses 
generating a plurality of second residual values based on differences between a plurality of previously measured values of the gravity vector G and the magnetic vector B, and the most recent measurements of the gravity vector G and the magnetic vector B (“The second validation check verifies that the survey QC measurements and systematic errors are within the QC tolerance limits computed at step 109. The survey measurement is validated against the tool code by evaluating differences between the measured values and reference values of B total, Dip, and G total, i.e., .DELTA. B total, .DELTA. Dip, and .DELTA. G total, using the appropriate QC tolerances.” [0031]); 
describing the relationship of measured values to expected errors in the measured values based on the previously measured values (“The second validation check verifies that the survey QC measurements and systematic errors are within the QC tolerance limits computed at step 109. The survey measurement is validated against the tool code by evaluating differences between the measured values and reference values of B total, Dip, and G total, i.e., .DELTA. B total, .DELTA. Dip, and .DELTA. G total, using the appropriate QC tolerances.” [0031], “ third QC check evaluates the current survey against the surveys taken at previous survey stations in order to identify trends that could alert the driller to gross errors” ); and 
The second validation check verifies that the survey QC measurements and systematic errors are within the QC tolerance limits computed at step 109. The survey measurement is validated against the tool code by evaluating differences between the measured values and reference values of B total, Dip, and G total, i.e., .DELTA. B total, .DELTA. Dip, and .DELTA. G total, using the appropriate QC tolerances.” [0031]).
DeVerse does not explicitly disclose generating a second covariant matrix, computing a second error ellipsoid.
However, a like reference Strack teaches
generating a second covariant matrix (“The comparisons of the error ellipsoids for the A-type model formation and the four tool combinations are shown in FIG. 19” (Col 13, Ln 18));
computing a second error ellipsoid (“FIG. 23 is a diagram showing the ellipsoids of confidence for percentage deviations of the earth model parameters R.sub.t, R.sub.xo, and D.sub.i for a third selected earth model using preselected combinations of the induction and lateral logging instruments” (Col 4, Ln 42), (“FIG. 25 is a diagram showing the ellipsoids of confidence for percentage deviations of the earth model parameters R.sub.t, R.sub.xo, and D.sub.i” (Col 4, Ln 54), “The combination of the DPIL and the SFL responses have the largest error as shown by the ellipsoid projections for the combination of the DPIL (induction response)+the SFL (shallow galvanic logging response) shown as curves 160, 162 and 164” (Col 13, Ln 20)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for monitoring drilling of DeVerse to use matrices to map tool errors and error ellipsoids as taught by Strack, to determine whether the error is acceptable for drilling.  Further, it has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B). 

Regarding claim 4, the combination of DeVerse and Strack generally disclose the system above and Strack further teaches the instructions for comparing the first survey with, the error ellipsoid to determine if the first survey is acceptable further comprise instructions for: computing a statistical distance associated with the first measurement of the gravity vector G and the second measurement of the magnetic field vector B responsive to the tool codes (“surfaces of constant values of X.sup.2 statistics argument are the surfaces under consideration which are ellipsoidal in shape” (Col 12, Ln 33-61).

Regarding claims 5, 15, and 29, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses displaying (GUI 116, “displaying corresponding QC plots on the external GUI” [0034]) the statistical distance against a sigma threshold (“if the differences between the deltas for the current survey measurements and the standard deviations exceed a certain threshold, such as 3 sigma, then the current survey could be considered a statistical outlier” [0032]).

Regarding claims 6, 16 and 30 the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses classifying the first survey as pass or fail, based on a value of the statistical distance with respect to the sigma threshold (“If the current survey is a statistical outlier, the submitted data will be considered as failing the third QC check” [0032]).
 
Regarding claim 21, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses displaying at least one indication of the gravity vector, the magnetic field vector, and the magnetic dip angle together with inner error limits, wherein the inner error limits define a pass range (GUI 116, “displaying corresponding QC plots on the external GUI” [0034], “The second validation check verifies that the survey QC measurements and systematic errors are within the QC tolerance limits computed at step 109.” [0031]).

Regarding claim 22, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses displaying at least one indication of the gravity vector, the magnetic field vector, and the magnetic dip angle together with outer error limits, wherein the outer error limits define a fail threshold (GUI 116, “displaying corresponding QC plots on the external GUI” [0034], “alerting the rig if the survey measurements fail any of the quality control metrics” [0018], “if the differences between the deltas for the current survey measurements and the standard deviations exceed a certain threshold” [0032]).

Regarding claim 23, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses displaying at least one indication of the gravity vector, the magnetic field vector, and the magnetic dip angle together with both inner error limits and outer error limits, wherein, the ranges between the inner error limits and the outer error displaying corresponding QC plots on the external GUI” [0034], “alerting the rig if the survey measurements fail any of the quality control metrics” [0018], “if the differences between the deltas for the current survey measurements and the standard deviations exceed a certain threshold” [0032] “The second validation check verifies that the survey QC measurements and systematic errors are within the QC tolerance limits computed at step 109.” [0031]). 

Regarding claim 31, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses a sigma threshold is displayed as a rectangle bounded by the error ellipsoid (GUI 116, “displaying corresponding QC plots on the external GUI” [0034], “if the differences between the deltas for the current survey measurements and the standard deviations exceed a certain threshold, such as 3 sigma, then the current survey could be considered a statistical outlier” [0032]).
DeVerse does not explicitly disclose displayed as a rectangle bounded by the error ellipsoid.  
However, Strack teaches “FIG. 18 is a diagram showing a three-dimensional representation of an illustrative conceptual example of ellipsoids of confidence for percentage deviations of the parameters Rt, Rxo, and Di for the earth model shown in FIG. 5 projected to the axes of the earth model parameters for the induction and lateral logging instruments referred to in FIGS. 6-14” (Col 4, Ln 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for monitoring drilling of DeVerse, to display a rectangle bounded by the error ellipsoid as taught by Strack to visually determine whether the error is acceptable for drilling.

Regarding claim 32, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses the comparison is displayed as a plot with at least one shaded region representing a QC threshold (GUI 116, “displaying corresponding QC plots on the external GUI” [0034], “if the differences between the deltas for the current survey measurements and the standard deviations exceed a certain threshold” [0032], where a shaded region is a design choice). 

Regarding claim 33, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses the comparison is displayed as a plot of measurement values bounded by inner limits and outer limits (GUI 116, “displaying corresponding QC plots on the external GUI” [0034], “The second validation check verifies that the survey QC measurements and systematic errors are within the QC tolerance limits computed at step 109.” [0031]). 

Regarding claim 34, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses the inner limits indicate pass or fail of the measurement values and the outer limits indicate fail of the measurement values. (GUI 116, “displaying corresponding QC plots on the external GUI” [0034], “alerting the rig if the survey measurements fail any of the quality control metrics” [0018]).


Regarding claim 38, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses accessing data from at least one previous survey of the borehole performed prior to the first survey, wherein the inner limits and the outer limits are adaptive responsive to the at least one previous survey (“The second validation check verifies that the survey QC measurements and systematic errors are within the QC tolerance limits computed at step 109.” [0031], “The third QC check evaluates the current survey against the surveys taken at previous survey stations in order to identify trends that could alert the driller to gross errors indicative of external magnetic interference from offset well casing or a failing instrument” [0032]).

Regarding claim 39, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses the visual indication is updated with additional data responsive to a second survey performed after the first survey (GUI 116, “displaying corresponding QC plots on the external GUI” [0034], “The method may include applying at least one survey correction to the verified survey data based on a result of the at least one corrective survey data analysis” [0010]).

Regarding claim 40, the combination of DeVerse and Strack generally disclose the system above and further DeVerse discloses the visual indication is updated with additional data as the borehole is drilled (GUI 116, “displaying corresponding QC plots on the external GUI” [0034], “The method may include applying at least one survey correction to the verified survey data based on a result of the at least one corrective survey data analysis.
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0024500 (DeVerse) in view of US Patent 5,883,515 (Strack) and US Publication 2003/0046005 (Haarstad).

Regarding claims 7 and 17 the combination of DeVerse and Strack generally disclose the system above but does not explicitly disclose computing a probability associated with the first measurement of the gravity vector G and the second measurement of the magnetic field vector B responsive to the tool codes. 
	However a like reference Haarstad teaches “The "risk values" shown in FIG. 1 as percentages are effectively the inverse of the acceptable probabilities of straying outside the respective boundaries. These values are generally referred to as "hardline values" and risks or probabilities are conventionally only assigned to boundaries which must not be crossed” [0007] .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for monitoring drilling of DeVerse and Strack, to use probabilities associated with the measurements as taught by Haarstad to determine whether the error is acceptable for drilling.

Regarding claims 8 and 18 the combination of DeVerse, Strack and Haarstad generally disclose the system above and further DeVerse discloses displaying (GUI 116). DeVerse does not discloses the probability against a probability threshold. 
However a like reference Haarstad teaches “The "risk values" shown in FIG. 1 as percentages are effectively the inverse of the acceptable probabilities of straying outside the respective boundaries. These values are generally referred to as "hardline values" and risks or probabilities are conventionally only assigned to boundaries which must not be crossed” [0007].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for monitoring drilling of DeVerse and Strack, to use probabilities associated with the measurements as taught by Haarstad to determine whether the error is acceptable for drilling.

Regarding claims 9 and 19, the combination of DeVerse, Strack and Haarstad generally disclose the system above and further DeVerse discloses classifying the first survey its pass or fail, based on a value of the probability with respect to the probability threshold (“submitted data will be considered as failing the second QC check” [0031], where probabilities are taught above).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0024500 (DeVerse) in view of US Patent 5,883,515 (Strack), US Publication 2003/0046005 (Haarstad) and US Publication 2010/0169018 (Brooks).

Regarding claims 10 and 20, the combination of DeVerse, Strack and Haarstad generally disclose the system above but does not explicitly disclose the probability is a Mahalanobis distance. 
However, a like reference Brooks teaches “the error distribution defines the probability density function, which relates probability density to Mahalanobis distance, k. The probability that the start of the reference interval lies within the volume of interest can then be found by integrating the three-dimensional probability density function over the volume” [0036].
DeVerse, Strack and Haarstad to use a Mahalanobis distance probability as taught by Brooks to determine whether the error is acceptable for drilling.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0024500 (DeVerse) in view of US Patent 5,883,515 (Strack) and US Publication 2016/0194949 (Dirksen).

Regarding claim 35, the combination of DeVerse and Strack generally disclose the system above but does not explicitly disclose the area between the inner limits is displayed as a first color, and the area between each inner limit and the corresponding outer limit is displayed as a second color. 
	However, a like reference Dirksen teaches “the computer system 100 can display ellipses that satisfy respective uncertainty thresholds in a color (e.g., green) and ellipses that do not satisfy the respective uncertainty thresholds in another color (e.g., red).” [0020].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for monitoring drilling of DeVerse, and Strack to use colors as taught by Dirksen to visually assist in drilling.

Regarding claim 36, the combination of DeVerse, Strack and Dirksen generally disclose the system above and further Dirksen discloses the first color is green  (“the computer system 100 can display ellipses that satisfy respective uncertainty thresholds in a color (e.g., green) and ellipses that do not satisfy the respective uncertainty thresholds in another color (e.g., red).” [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for monitoring drilling of DeVerse, and Strack to use colors as taught by Dirksen to visually assist in drilling.

Regarding claim 37, the combination of DeVerse, Strack and Dirksen generally disclose the system above and further Dirksen discloses the second color (“the computer system 100 can display ellipses that satisfy respective uncertainty thresholds in a color (e.g., green) and ellipses that do not satisfy the respective uncertainty thresholds in another color (e.g., red).” [0020]  Dirksen does not explicitly teach yellow, but the color yellow is a design choice).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for monitoring drilling of DeVerse, and Strack to use colors as taught by Dirksen to visually assist in drilling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857